DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Tan on 01/11/2021.
The application has been amended as follows: 
In the claims:
29. (Currently Amended) A machine that manufactures a work item, comprising:
a plurality of tools, each tool of the plurality of tools having a first tool engagement half, a second tool engagement half, and a set of tool electric contacts;
a frame;
a base station supported by the frame[[;]], the base station having at least one, the at least one [[of the]] tool bay[[s]] having a plurality of station tool holders, each station tool holder of the plurality of station tool holders having a bay engagement half and a set of base electric contacts; 


a movable platform supported by the frame[[;]], the movable platform having a plurality of platform tool holders[[;]], each platform tool holder of the plurality of  a platform engagement half and a set of platform holder electric contacts;


a transport mechanism configured to transport the movable platform relative to the frame and the base station; and 
a control system configured to control operation of the transport mechanism such that the movable platform is relocated to a desired location within the frame;
wherein the bay engagement halves are configured for engaging with the first tool engagement halves to releasable store the tools in the base station;
wherein the sets of base electric contacts and the sets of tool electric contacts are configured for forming electrical connections, providing electric power, and pre-heating the tools when the tools are stored in the base station;
wherein the platform engagement halves are configured for engaging with the second tool engagement halves to releasable store the tools in the movable platform;
wherein the sets of platform holder electric contacts and the sets of tool electric contacts are configured for forming electrical connections, providing electric power, and heating the tools when the tools are stored in the movable platform;
wherein tools stored in the base station are selected and transferred from the station tool holders to the movable platform by transporting the movable platform such that the platform engagement halves engage with the second tool engagement halves while the first tool engagement halves are engaged with the bay engagement halves and by transporting the movable platform to disengage the first tool engagement halves from the bay engagement halves; 
wherein the transport mechanism is configured to transport the movable platform such that at least one of the tools stored in the movable platform is moved to a desired location within the frame and is used to manufacture the work item; 
wherein tools stored in the movable platform are selected and transferred from the movable platform to the base station by transporting the movable platform such that the first tool engagement halves engage with the bay engagement halves while the second tool engagement halves are engaged with the platform engagement halves and by transporting the movable platform laterally to disengage the second tool engagement halves from the platform engagement halves; and 
wherein the control system configured to pre-heat, select, transfer, transport, use, and return the tools in an order that optimizes availability and efficiency of the tools



30.    (Canceled)
31. (Currently Amended) The machine of Claim 29[[30]], wherein the bay engagement half has a [[set]] pair of claws 
32.   (Currently Amended) The machine of Claim 31, wherein the bay engagement half has a magnet and the first tool engagement half 
33.    (Canceled)
34.    (Currently Amended) The machine of Claim 31, wherein the [[set]] pair of claws defines [[has]] two [[jaws or]] walls spaced apart at a distance sized to secure the tool.
transport [[third]] mechanism includes a first track, a second track, and a third track and is configured to independently transport the movable platform along the first, second and third tracks
36-38.    (Canceled)
40.    (Currently Amended) The machine of Claim 29, wherein the tool is an assembly.[[;]]
41.    (Canceled)
42.    (Currently Amended) The machine of Claim 29, further comprising a supporting base that can hold the work item; wherein the supporting base is movable relative to the frame.
43.    (Canceled)
44.    (Canceled)
45.    (Currently Amended) The machine of Claim 29, wherein at least one of the plurality of tools is an extruder, drill, engraving tool, cutting tool, liquid dispensing tool, 
46. (Currently Amended) The machine of Claim 45, wherein at least another tool of the plurality of tools is an extruder and the machine is a 3-D printer.
47. (Currently Amended) The machine of Claim 46, wherein the 3-D printer comprises at least two extruders configured to extrude
48.    (Canceled)
Election/Restrictions
Amended claim 1 is allowable. The restriction requirement between species A1-A5, as set forth in the Office action mailed on 08/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/12/2020 is withdrawn. The claim(s) directed to the species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a machine that manufactures a work item is that the prior art of record, alone or in combination, fails to teach or suggest the plurality of tools, station tool holders, platform tool holders, and the control system having all the claimed structural and functional limitations as instantly claimed. Applicant’s arguments (pages 2-5 of Remarks dated 10/10/2020) explaining why the combination of the claimed structural and functional limitations make the claimed machine non-obvious over the prior art of record are found persuasive. Thus, amended claim(s) 29, 31-32, 34-35, 39-40, 42, and 45-47 is/are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                            



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743